
	

114 S1432 IS: Carbon Fiber Recycling Act of 2015
U.S. Senate
2015-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 1432
		IN THE SENATE OF THE UNITED STATES
		
			May 21, 2015
			Ms. Cantwell introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To require the Secretary of Energy to conduct a study on the technology, potential lifecycle energy
			 savings, and economic impact of recycled carbon fiber, and for other
			 purposes.
	
	
 1.Short titleThis Act may be cited as the Carbon Fiber Recycling Act of 2015. 2.Recycled carbon fiber study (a)FindingsCongress finds that—
 (1)current methods for manufacturing carbon fiber are energy intensive, making carbon fiber costly for use in mass-produced applications;
 (2)it takes approximately one-tenth the energy to produce recycled carbon fiber as it does to produce virgin carbon fiber;
 (3)using recycled carbon fiber in the manufacturing process could result in as great as 40 percent in cost savings compared to the manufacture of virgin fiber; and
 (4)up to 30 percent of carbon fiber manufactured becomes part of the waste stream. (b)StudyThe Secretary of Energy (referred to in this Act as the Secretary) shall conduct a study on—
 (1)the technology of recycled carbon fiber and production waste carbon fiber; and (2)the potential lifecycle energy savings and economic impact of recycled carbon fiber.
 (c)Factors for considerationIn conducting the study under subsection (b), the Secretary shall consider— (1)the quantity of recycled carbon fiber or production waste carbon fiber that would make the use of recycled carbon fiber or production waste carbon fiber economically viable;
 (2)any existing or potential barriers to recycling carbon fiber or using recycled carbon fiber; (3)any financial incentives that may be necessary for the development of recycled carbon fiber or production waste carbon fiber;
 (4)the potential lifecycle savings in energy from producing recycled carbon fiber, as compared to producing new carbon fiber;
 (5)the best and highest use for recycled carbon fiber; (6)the potential reduction in carbon dioxide emissions from producing recycled carbon fiber, as compared to producing new carbon fiber;
 (7)any economic benefits gained from using recycled carbon fiber or production waste carbon fiber; (8)workforce training and skills needed to address labor demands in the development of recycled carbon fiber or production waste carbon fiber; and
 (9)how the Department of Energy can leverage existing efforts in the industry on the use of production waste carbon fiber.
 (d)ReportNot later than 1 year after the date of enactment of this Act, the Secretary shall submit to Congress a report describing the results of the study conducted under subsection (b).
 3.Recycled carbon fiber demonstration projectThe Secretary shall consult with the aviation and automotive industries and existing programs of the Advanced Manufacturing Office of the Department of Energy to develop a carbon fiber recycling demonstration project.
 4.Authorization of AppropriationsThere is authorized to be appropriated to the Secretary to carry out this Act $10,000,000, to remain available until expended.
		
